N e w sR e l e a s e QUICKSILVER RESOURCES INC. 801 Cherry Street Fort Worth, TX76102 www.qrinc.com Quicksilver Announces Filing of 2011 Financial Report FORT WORTH, TEXAS (April 16, 2012) – Quicksilver Resources Inc. (NYSE:KWK) announced today that the company has filed its 2011 Form 10-K. Final net income for the fourth quarter 2011 was $24 million, or $0.14 per diluted share, and $90 million, or $0.52 per diluted share for the full-year 2011, which is $4 million less than the quarter and year ended December 31, 2011 as previously reported in the company’s release on March 15, 2012. The difference is attributable to an additional non-cash impairment of U.S. midstream assets and a non-cash reduction in the fair value of certain commodity derivatives. These adjustments had no impact on adjusted net income per share for the quarter and year ended December 31, 2011. As such, fourth-quarter 2011 adjusted net income, a non-GAAP financial measure, continues to be essentially breakeven, and full-year 2011 adjusted net income continues to be $20 million, or $0.12 per diluted share. Details of adjusted net income are included in the tables following this press release Use of Non-GAAP Financial Measure This news release and the accompanying schedules include the non-generally accepted accounting principles ("non-GAAP") financial measure of adjusted net income.The accompanying schedules provide reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measure should not be considered as an alternative to GAAP measures such as net income or operating income or any other GAAP measure of liquidity or financial performance. About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is a natural gas and crude oil exploration and production company engaged in the development and acquisition of long-lived, unconventional reservoirs, including coalbed methane and shale gas in North America.The company has U.S. offices in Fort Worth, Texas; Glen Rose, Texas; Steamboat Springs, Colorado and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. Investor & Media Contact: John Hinton (817) 665-4990 KWK 12-08 -more- NEWS RELEASE Page2 of 3 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME TO ADJUSTED NET INCOME In thousands,except per share data - Unaudited For the Three Months Ended December 31, 2011 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other Total revenue Operating expense: Lease operating Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating - Depletion, depreciation and accretion - Impairment - General and administrative Total expense Operating income Income (loss) from earnings of BBEP Other income (loss) - net Interest expense Income before income taxes Income tax expense Net income attributable to Quicksilver Earnings (loss) per common share - diluted Diluted weighted average shares outstanding -more- NEWS RELEASE Page3 of3 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME TO ADJUSTED NET INCOME In thousands, except per share data - Unaudited For the Twelve Months Ended December 31, 2011 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other Total revenue Operating expense: Lease operating Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating - Depletion, depreciation and accretion - Impairment - General and administrative Total expense Operating income Income (loss) from earnings of BBEP Other income - net Interest expense Income before income taxes Income tax expense Net income attributable to Quicksilver Earnings per common share - diluted Diluted weighted average shares outstanding -end-
